Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase “for medium or high voltage” is the intended use of the substation and is not positively recited.  Since “medium” or “high” are not positively claimed, a rejection under 35 USC 112b is not being made for these relative terms.
Specification
The disclosure is objected to because of the following informalities:
a.	para. [0005], line 7, “inside the outer housing” should be “in the substation internal space”; and
b.	para. [0007], line 1, “crossection” should be “cross section”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 2, 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 5 of copending Application No. 16/724,479.
16/727,982 (claim set dated 10/4/21)
16/724,479 (claim set dated 10/14/21)
1. A substation for medium or high voltage, comprising:

switchgear or controlgear;



a substation entry door configured to permit a human operator entry into and exit from the substation;

an inner room in which the switchgear or controlgear is located, the inner room being hermetically closable by an outer housing and

an inner, automatically operated door lockable against the outer housing; and

a robot system having an acting area that extends from the inner room to a human-machine interaction position outside the inner room, 


wherein the substation has a substation internal space within the substation outside of the inner room,

the substation internal space having a spare parts handover area,


wherein, in the human-machine interaction position, the robot system is configured so as to access the spare parts handover area, and

wherein the substation entry door is configured to be unopenable from outside the substation if the inner, automatically operated door is unlocked.  

2. The substation according to claim 1, further comprising:

human operator presence sensors within the substation internal space,

wherein, if the switchgear or controlgear is energized, the inner, automatically operated door is configured to automatically lock,

wherein inside the inner room only the robot system is allowed to operate.  

4. A method for operating a substation for medium or high voltage, the substation-including switchgear or controlgear disposed in an inner room that is hermetically encloseable in part by an outer housing, the method comprising:


locking the inner room against the outer housing using an inner, automatically operated door;

logically controlling locking and de-locking of the inner, automatically operated door by evaluation of an automatic sensing of a presence of a human operator outside of the inner room and an energy status of current carrying parts of the switchgear or controlgear;



wherein, in the human-machine interaction position, the robot system is configured so as to access the spare parts handover area, and

wherein the substation has a substation internal space within the substation outside of the inner room, the substation internal space having a spare parts handover area,

providing a substation entry door configured to permit the human operator entry into and exit from the substation,

wherein the substation entry door is configured to be unopenable from outside the substation if the inner, automatically operated door is unlocked.  

5. The method according to claim 4, further comprising:

providing a repair and maintenance area, located outside the inner room, for repair or maintenance of the robot system,


wherein, if the switchgear or controlgear is energized, the human operator is allowed to enter the substation internal space only if the inner room is locked by the inner, automatically operated door.



a switchgear or controlgear configured for unmanned operation and maintenance;

a substation entry door configured to permit a human operator entry into the substation;

an inner room, in which the switchgear or controlgear is located, the inner room being hermetically enclosed closable by an outer housing; and

an inner, automatically operated door lockable against the outer housing;


a robot system having a movement area that extends from the inner room, to a human-machine interaction area outside the inner room, but in the substation internal space, 

a substation internal space within the substation outside the inner room;


where spare parts are stored in a spare parts hand over area, for maintenance,






wherein the substation entry door is configured to be unopenable from outside the substation while the inner, automatically operated door is unlocked.

2. The substation according to claim 1, comprising:

human operator presence sensors within the substation internal space,

wherein while the switchgear or control gear, are energized, a lock at the door of the inner room automatically locks the door, and

wherein inside the inner room only the robot system is allowed to operate.

4. A method for operating a substation that contains switchgear or controlgear, configured for unmanned operation and maintenance and disposed in an inner room that is hermetically enclosed by an outer housing, the method comprising:

locking the inner room against the outer housing by an inner, automatically operated door;

logically controlling locking and de-locking of the door  by evaluation of an automatic sensing of a presence of a human operator outside the inner room and an energy status of current carrying parts of the switchgear and/or bus bars;











providing a substation entry door configured to permit a human operator entry into the substation,

wherein the substation entry door is configured to be unopenable from outside the substation while the inner, automatically operated door is unlocked.

5. The method according to claim 4, 


wherein for maintenance or repair of the robot, an area is predefined as repair and maintenance area, which is located outside the inner room and inside the substation internal space,

where the human operator is allowed to enter, if the inner room, where the switchgear or controlgear of the inner room is energized, is locked by the door of the inner room.



After accounting for functional language differences of “for medium or high voltage” in app. no. 16/727,982 (instant application) and “configured for unmanned operation and maintenance” in app. 16/724,479 (target application) and language differences such as In re Karlson, 136 USPQ 184.  The Examiner also notes a difference of “the switchgear and/or bus bars” in app. no. 16/724,479 (target application) which the Examiner believes should be “the switchgear or controlgear” and is raising the issue in co-issued action in app. no. 16/724,479 (target application).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  10/20/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835